Per Curiam:
From all the circumstances attending defendant’s signing this jewelry order, showing a tissue of misrepresentations practiced on an illiterate foreigner, the jury could well find that defendant, without his fault or neglect, was induced to sign these acceptances by active fraud and deceit. (Page v. Krekey, 137 N. Y. 307.) On proof of such initial fraud, plain tiff had to satisfy the jury that the bank took the draft as an innocent bona fide holder. (Vosburgh v. Diefendorf, 119 N. Y. 357; Smith v. Weston, 159 id. 194, 198, 199.) This issue was not to be determined alone on the statements of the assistant manager of the jewelry company in unison with the testimony of the bank president to the effect that the bank was ignorant *139of the original consideration. The jury might take such testimony with some reserve. And if it looked improbable that a bank in the same town with this jewelry company took such irregular paper in entire ignorance of its customers’ methods of trade, it was for the jury to say how far they credited such disclaimer of knowledge involving a lack of ordinary banking precautions. (Canajoharie Nat. Bank v. Diefendorf, 123 N. Y. 191; Citizens’ National Bank v. Weston, 162 id. 113, 118.)
In view of the scheme of fraud perpetrated on respondent, and the presumptive knowledge growing out of the relations between the fraudulent drawer and the plaintiff, we cannot say that this verdict in favor of the defendant was unsupported.
The judgment and order of the County Court of Westchester county are, therefore, affirmed, with costs.
Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.
Judgment and order of the County Court of Westchester county affirmed, with costs.